Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Status of Claims
Claims 1 – 8 have been cancelled.
Claims 9 – 13 are new.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The Examiner asserts that provisional application 62/811397 does not provide support for:
Claim 9:
ingesting at a signal mediator, a first signal chain comprising a plurality of functions in real time; 
ingesting at a signal mediator, in real time at the signal mediator, a first identifier for the each of the plurality of functions; 
ingesting at a signal mediator, a second signal chain comprising a second plurality of functions in real time; 
ingesting at a signal mediator, in real time a second identifier for the each of the plurality of functions 
signal mediator, the first identifier and the second identifier to create an identifier event; 
reconciling, at a signal mediator, the each of the second signal chain corresponding to each of the plurality of functions of the first signal chain, to create a reconciled event chain comprising a reconciled event plurality of functions;
 transforming, at a signal mediator, the reconciled event chain and the each of the reconciled event plurality of functions, and attributing the identifier event to the each of the reconciled event plurality of functions;
creating, in real time, a plurality of core objects based at least in part on the each of the reconciled event plurality of functions, the identifier event, the first identifier and the second identifier;
updating the each of the plurality of core objects based at least in part on the first signal chain, second signal chain, the first identifier and the second identifier;
displaying, via a plurality of visual compilations, the each of the plurality of core objects, associated with the first identifier and the second identifier.
Claim 10/11:
…functions further comprises a create, read, update, or delete function.
Accordingly, applicant’s earliest priority date for the instant application is February 27, 2020.
(emphasis added)
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 – 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The Examiner asserts that the following is considered to be new matter:
Claim 9:
ingesting at a signal mediator, a first signal chain comprising a plurality of functions in real time; 
ingesting at a signal mediator, in real time at the signal mediator, a first identifier for the each of the plurality of functions; 
ingesting at a signal mediator, a second signal chain comprising a second plurality of functions in real time; 
ingesting at a signal mediator, in real time a second identifier for the each of the plurality of functions 
reconciling, at a signal mediator, the first identifier and the second identifier to create an identifier event; 
signal mediator, the each of the second signal chain corresponding to each of the plurality of functions of the first signal chain, to create a reconciled event chain comprising a reconciled event plurality of functions;
 transforming, at a signal mediator, the reconciled event chain and the each of the reconciled event plurality of functions, and attributing the identifier event to the each of the reconciled event plurality of functions;
creating, in real time, a plurality of core objects based at least in part on the each of the reconciled event plurality of functions, the identifier event, the first identifier and the second identifier;
updating the each of the plurality of core objects based at least in part on the first signal chain, second signal chain, the first identifier and the second identifier;
displaying, via a plurality of visual compilations, the each of the plurality of core objects, associated with the first identifier and the second identifier.
Claims 10/11:
…functions further comprises a create, read, update, or delete function.
Claims 12/13
functions is selected from a group comprising a name, an action, an event, and an outcome.
The Examiner asserts that there is no support for any of the emphasized elements of the claimed invention.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9 – 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite:
ingesting a first signal chain comprising a plurality of functions in real time; 
ingesting in real time at the signal mediator, a first identifier for the each of the plurality of functions; 
ingesting a second signal chain comprising a second plurality of functions in real time; 
ingesting in real time a second identifier for the each of the plurality of functions 
reconciling the first identifier and the second identifier to create an identifier event; 
reconciling the each of the second signal chain corresponding to each of the plurality of functions of the first signal chain, to create a reconciled event chain comprising a reconciled event plurality of functions;
 transforming the reconciled event chain and the each of the reconciled event plurality of functions, and attributing the identifier event to the each of the reconciled event plurality of functions;
creating, in real time, a plurality of core objects based at least in part on the each of the reconciled event plurality of functions, the identifier event, the first identifier and the second identifier;
updating the each of the plurality of core objects based at least in part on the first signal chain, second signal chain, the first identifier and the second identifier;
displaying, via a plurality of visual compilations, the each of the plurality of core objects, associated with the first identifier and the second identifier.

The limitations of ingesting a first signal chain comprising a plurality of functions in real time; 
ingesting in real time at the signal mediator, a first identifier for the each of the plurality of functions; 
ingesting a second signal chain comprising a second plurality of functions in real time; 
ingesting in real time a second identifier for the each of the plurality of functions 
reconciling the first identifier and the second identifier to create an identifier event; 
reconciling the each of the second signal chain corresponding to each of the plurality of functions of the first signal chain, to create a reconciled event chain comprising a reconciled event plurality of functions;
 transforming the reconciled event chain and the each of the reconciled event plurality of functions, and attributing the identifier event to the each of the reconciled event plurality of functions;

updating the each of the plurality of core objects based at least in part on the first signal chain, second signal chain, the first identifier and the second identifier;
displaying, via a plurality of visual compilations, the each of the plurality of core objects, associated with the first identifier and the second identifier, 
are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  The Examiner asserts that there is no explicit recitation of any technology that is required for perform the claimed invention and, therefore, nothing in the claim element precludes the step from practically being performed in the mind.  For example, in the context of this claim encompasses a user can simply collect, record, and manage information for the use of managing customer relations based on information collected over time.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium, then it falls within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim do not explicitly recite the utilization of any technology.  It appears that the applicant may be attempting to recite technology by reciting “signal mediator,” however, the specification and claims are vague as to what this supposed to be.  It appears to the Examiner that this may simply be software that is being executed on a general purpose MPEP § 2106.05(f); § 2106.05(g)).  Accordingly, these additional element do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Additionally:
Claims 10 and 11 are directed towards describing generic computing functions that are to be performed by a human.
Claims 12 and 13 are directed towards descriptive subject matter.
In summary, the dependent claims are simply directed towards providing additional descriptive factors that are considered for managing information for use in customer relations.  Accordingly, the claims are not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9 – 13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kallan (US PGPub 2015/0227518 A1).
 In regards to claim 9, Kallan discloses (As best understood in light of the rejections provided under 35 USC 112) a method for shared customer relationship management, the method comprising the steps: 
In regards to:
ingesting at a signal mediator, a first signal chain comprising a plurality of functions in real time; 
ingesting in real time at the signal mediator, a first identifier for the each of the plurality of functions; 
ingesting at a signal mediator, a second signal chain comprising a second plurality of functions in real time; 
ingesting in real time at the signal mediator, a second identifier for the each of the plurality of functions 
(¶ 23, 27, 28, 57, 90 wherein a plurality of objects representative of a supplier and buyer identifier are configured, e.g., profile information, association information, partner information, other information contained in the record and account for an entity; ¶ 21, 22, 23, 24, 32, 35, 87, 88, 89, 90 wherein the event data is received from, at least, the CRM system at an event queue.; ¶ 22, 24, 30, 31, 32, 33, 34, 35, 36, 37 ,54, 81, 89, 91, 116 wherein the system receives information and inputs, i.e. signals, for a plurality of entities and a plurality of events that allows for the capturing of functions, such as, but not limited to, updating functions, in order maintain the current status concerning entities and events); 
In regards to:
reconciling, at the signal mediator, the first identifier and the second identifier to create an identifier event; 
reconciling, at the signal mediator, the each of the second signal chain corresponding to each of the plurality of functions of the first signal chain, to create a reconciled event chain comprising a reconciled event plurality of functions;
 transforming, at the signal mediator, the reconciled event chain and the each of the reconciled event plurality of functions, and attributing the identifier event to the each of the reconciled event plurality of functions 
(¶ 27, 28, 57, 93, 95, 96, 97, 98 wherein the CRM system receives a plurality of user identities and events and inputs them into the appropriate field type, as well as inputs/functions to establish and track the current status information.  The system is receiving the data of each data type and determining which data type corresponds to which field type the system is processing the received information so as to correctly associate and input, i.e. reconcile, each respective information type into the corresponding field type with corresponding event information and corresponding status information in order to maintain and track a detailed record of associated information.  This results in efficient handling and management of information that allows a user to search, filter, store, and retrieve information efficiently and quickly); 
(¶ 23, 26, 27, 28, 57, 90, 102, 106 wherein core objects are configured for a supplier and buyer in a CRM system, e.g., user account and record for an entity, i.e. client, vendor, distributor, customer, and etc., as the information is being received, inputted, and correlated/associated/linked in the system, i.e. in response to modified and updated information and the corresponding functions that allow for the system to be modified and updated with the current information that is being received); 
updating the each of the plurality of core objects based at least in part on the first signal chain, second signal chain, the first identifier and the second identifier (¶ 89, 91, 92, 96, 113, 116 wherein the core object is updated based on the received information and functions that instruct the system to update and associate the information); and 
displaying, via a plurality of visual compilations, the each of the plurality of core objects, associated with the first identifier and the second identifier (¶ 54, 87, 89, 96, 113, 115, 123, 135, 139 wherein the desired outcome is assessed for each supplier and buyer based on a business goal of the supplier and buyer and wherein a state is determined for the desired outcome.  This information is then saved, processed, and outputted to a user to better understand the needs, timeline, desires, tracking, and etc. for a user and an associated event).  
In regards to claims 10 and 11, Kallan discloses (as best understood in light of the rejections under 35 USC 112)

the method of claim 9, wherein the second signal chain comprising a plurality of functions further comprises a create, read, update, or delete function 
(¶ 22, 24, 30, 31, 32, 33, 34, 35, 36, 37 ,54, 81, 89, 91, 116 wherein the system receives information and inputs, i.e. signals, for a plurality of entities and a plurality of events that allows for the capturing of functions, such as, but not limited to, updating functions, in order maintain the current status concerning entities and events).  
In regards to claims 12 and 13, Kallan discloses (as best understood in light of the rejections under 35 USC 112)
the method of claim 9, wherein the first identifier for the each of the plurality of functions is selected from a group comprising a name, an action, an event, and an outcome; 
the method of claim 9, wherein the second identifier for the each of the plurality of functions is selected from a group comprising a name, an action, an event, and an outcome
(¶ 23, 27, 28, 57, 90 wherein a plurality of objects representative of a supplier and buyer identifier are configured, e.g., profile information, association information, partner information, other information contained in the record and account for an entity; ¶ 21, 22, 23, 24, 32, 35, 87, 88, 89, 90 wherein the event data is received from, at least, the CRM system at an event queue.; ¶ 22, 24, 30, 31, 32, 33, 34, 35, 36, 37 ,54, 81, 89, 91, 116 wherein the system receives information and inputs, i.e. signals, for a plurality of entities and a plurality of events that allows for the capturing of functions, such as, but not limited to, updating functions, in order maintain the current status concerning entities and events).  
Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive.
Double Patenting
The double patenting rejection has been withdrawn due to amendments.
Claim Objections, Rejection under 35 USC 101, 102, and 103
The Examiner asserts that the applicant’s arguments are directed towards newly amended limitations and are, therefore, considered moot.  However, the Examiner has responded to the newly submitted amendments, which the arguments are directed to, in the rejection above, thereby addressing the applicant’s arguments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Nachnani (US PGPub 2012/0023107); NWANA HYACINTH SAMA (CA 2297935 A1); Leon et al (Contrasting cost-loaded CPM scheduling specifications) – which are directed towards systems and method for managing event/project information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        12/6/2021